GRISBAUM, Judge.
This matter was first addressed by this Court in an opinion handed down February 8,1988 and found at 521 So.2d 421. Under that decision, the judgment of the trial court was to be set aside and the case remanded for new trial. One member of the three-judge panel dissented from the decision, assigning written reasons.
On April 29,1988, the Louisiana Supreme Court granted writs in the matter, deciding: “The judgment of the court of appeal is vacated and the case is remanded to the court of appeal for argument before a five[-]judge panel and an opinion.” 523 So.2d 1314, 523 So.2d 1315. Accordingly, reargument was held on Wednesday, September 7,1988, before a panel composed of the original panel and two additional judges. It is the decision of the majority of this panel that the original decision of this court be reinstated for the reasons originally enunciated.
Therefore, for the reasons found at 521 So.2d 421, we set aside the judgment of the trial court and remand the matter for a new (jury) trial.
SET ASIDE AND REMANDED.
GAUDIN and WICKER, JJ., dissent.